Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 1, 2022

                                    No. 04-20-00267-CV

                                   Joe Jesse PONCE III,
                                         Appellant

                                             v.

                      COMMISSION FOR LAWYER DISCIPLINE,
                                   Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-04768
                              Mary C. Brown, Judge Presiding


                                      ORDER
       After consideration, we GRANT appellant’s motion for an extension of time to file a
motion for rehearing. Appellant’s motion for rehearing is due on or before September 1, 2022.
No further extensions will be granted absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court